POLEN, Judge.
We grant the petition for writ of certio-rari, and quash the order of the circuit court, sitting in its appellate capacity, which awarded attorneys fees to respondent Beers Insurance Agency, Inc. (Beers). Beers had appealed an adverse ruling of the county court in its action against Feld-man-Gale Insurance Agency, Inc. (Feld-man-Gale) on a promissory note. The circuit court, in reversing the county court’s final judgment and ordering a new trial, awarded Beers appellate attorneys fees, based upon a “prevailing party” clause in their agreement which provided that the prevailing party in any litigation would be entitled to such fees.
Petitioner Feldman-Gale correctly argues that the award was premature, as the reversal for a new trial did not necessarily render Beers a “prevailing party” on the note action. Cline v. Gouge, 537 So.2d 625 (Fla. 4th DCA 1988), citing General Accident Insurance Company v. Packal, 512 So.2d 344 (Fla. 4th DCA 1987). To its credit, Beers’ response concedes it did not have a good faith basis to challenge Feld-man-Gale’s position.
Certiorari is granted, and the order on attorneys fees entered below is quashed, pending further proceedings in the county court.
STONE and KLEIN, JJ., concur.